Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 11, 2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “first recessed volume”, “second recessed volume”, “second volume”, “upper plate (Applicant’s 320; Figure 3D,3E) coupled with the annular body (Applicant’s 340; Figure 3E; Applicant’s 440; Figure 4B) along the upper surface of the annular body (Applicant’s 340; Figure 3E; Applicant’s 440; Figure 4B)” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 are rejeced on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. US 10354843 B2 in view of Choi; Soo Young et al. (US 20060228496 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made for Tsuda to optimize Tsuda’s aperture size and/or distribution as taught by Choi.
Motivation for Tsuda to optimize Tsuda’s aperture size and/or distribution as taught by Choi is for processing uniformity as taught by Choi (throughout).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation “recessed volume”. There is insufficient antecedent basis for this limitation in the claim. It is assumed that the claimed “recessed volume” is the claimed “first recessed volume” of claim 11.
Claim 19 recites the limitation “second volume”. There is insufficient antecedent basis for this limitation in the claim. It is assumed that the claimed “second volume” is the claimed “second recessed volume” of claim 11.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 20 claims subject matter that was not described in the specification as originally filed. The claimed “upper plate (Applicant’s 320; Figure 3D,3E) coupled with the annular body (Applicant’s 340; Figure 3E; Applicant’s 440; Figure 4B) along the upper surface of the annular body (Applicant’s 340; Figure 3E; Applicant’s 440; Figure 4B)” is not supported by oringinally filed specification.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 13, 14, 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tsuda; Einosuke (US 20100272895 A1). Tsuda teaches a gas distribution assembly (25+27+42-43; Figure 1-4), comprising: an annular body (25+27; Figure 1-Applicant’s 340; Figure 3E) characterized by an inner annular wall located at an inner diameter, an outer annular wall located at an outer diameter, an upper surface (top of 42; Figures 3,4), and a lower surface (bottom of 44; Figures 3,4); an upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) coupled with the annular body (25+27; Figure 1-Applicant’s 340; Figure 3E) and defining a top surface of the gas distribution assembly (25+27+42-43; Figure 1-4), wherein the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) defines a first recessed volume (422; Figure 4-Not shown by Applicants) from a surface of the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) opposite a surface defining the top surface of the gas distribution assembly (25+27+42-43; Figure 1-4), wherein the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) defines a plurality of first apertures (512 in 42; Figure 4); an intermediate plate (43; Figures 3,4) coupled with the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E), wherein the intermediate plate (43; Figures 3,4) defines a plurality of second apertures (512 in 43; Figure 4) and a plurality of third apertures (522 in 43; Figure 4), and wherein each aperture of the plurality of second apertures (512 in 43; Figure 4) align with an aperture of the plurality of first apertures (512 in 42; Figure 4) of the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E); and a lower plate (44; Figures 3,4) coupled with the annular body (25+27; Figure 1-Applicant’s 340; Figure 3E) and the intermediate plate (43; Figures 3,4), wherein the lower plate (44; Figures 3,4) is in contact with the intermediate plate (43; Figures 3,4), the lower plate (44; Figures 3,4) defining: a plurality of fourth apertures (512 in 44; Figure 4; 51b; Figure 7) that are axially aligned with the plurality of first apertures (512 in 42; Figure 4) of the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) and the plurality of second apertures (512 in 43; Figure 4) of the intermediate plate (43; Figures 3,4) to form a first set of fluid channels (512; Figure 4) through the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E), the intermediate plate (43; Figures 3,4), and the lower plate (44; Figures 3,4), a plurality of fifth apertures (522 in 44; Figure 4; 52b; Figure 7) that align with the plurality of third apertures (522 in 43; Figure 4) of the intermediate plate (43; Figures 3,4) to form a second set of fluid channels (522; Figure 4) through the intermediate plate (43; Figures 3,4) and the lower plate (44; Figures 3,4), wherein the first set of fluid channels (512; Figure 4) extend vertically in a direct path through the gas distribution assembly (25+27+42-43; Figure 1-4) from a top surface (top surface of 42; Figures 3,4) of the gas distribution assembly (25+27+42-43; Figure 1-4) through a bottom surface (bottom surface of 44; Figures 3,4) of the gas distribution assembly (25+27+42-43; Figure 1-4), wherein the second set of fluid channels (522; Figure 4) are fluidly isolated from the first set of fluid channels (512; Figure 4), and a plurality of sixth apertures (532 in 44; Figure 4; 53b; Figure 7) that form a third set of fluid channels (532; Figure 4) through the lower plate (44; Figures 3,4), wherein the third set of fluid channels (532; Figure 4) are fluidly isolated from the first set of fluid channels (512; Figure 4) and the second set of fluid channels (522; Figure 4), as claimed by claim 11
Tsuda further teaches:
The gas distribution assembly (25+27+42-43; Figure 1-4) of claim 11, wherein the lower plate (44; Figures 3,4) includes an orientation of the plurality of fourth apertures (512 in 44; Figure 4; 51b; Figure 7), the plurality of fifth apertures (522 in 44; Figure 4; 52b; Figure 7), and the plurality of sixth apertures (532 in 44; Figure 4; 53b; Figure 7) such that a majority of fourth apertures (512 in 44; Figure 4; 51b; Figure 7) of the plurality of fourth apertures (512 in 44; Figure 4; 51b; Figure 7) are each surrounded by at least four fifth apertures (522 in 44; Figure 4; 52b; Figure 7) of the plurality of fifth apertures (522 in 44; Figure 4; 52b; Figure 7), as claimed by claim 13 
The gas distribution assembly (25+27+42-43; Figure 1-4) of claim 13, wherein the majority of fourth apertures (512 in 44; Figure 4; 51b; Figure 7) of the plurality of fourth apertures (512 in 44; Figure 4; 51b; Figure 7) are also each surrounded by at least four of the sixth apertures (532 in 44; Figure 4; 53b; Figure 7) of the plurality of sixth apertures (532 in 44; Figure 4; 53b; Figure 7), as claimed by claim 14
The gas distribution assembly (25+27+42-43; Figure 1-4) of claim 11, wherein each aperture of the plurality of third apertures (522 in 43; Figure 4) extends from the recessed volume (422; Figure 4-assumed “first recessed volume”-Not shown by Applicants) of the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E), as claimed by claim 17
The gas distribution assembly (25+27+42-43; Figure 1-4) of claim 11, wherein the intermediate plate (43; Figures 3,4) defines a second recessed volume (431; Figure 4-Not shown by Applicants) along a surface opposite a surface in contact with the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E), wherein the second recessed volume (431; Figure 4-Not shown by Applicants) extends about each of the second apertures (512 in 43; Figure 4) and each of the third apertures (522 in 43; Figure 4), as claimed by claim 18
The gas distribution assembly (25+27+42-43; Figure 1-4) of claim 18, wherein each sixth apertures (532 in 44; Figure 4; 53b; Figure 7) of the plurality of sixth apertures (532 in 44; Figure 4; 53b; Figure 7) provides fluid access from the second volume (431; Figure 4-; assumed to be “second recessed volume”; Not shown by Applicants), as claimed by claim 19
A gas distribution assembly (25+27+42-43; Figure 1-4), comprising: an annular body (25+27; Figure 1-Applicant’s 340; Figure 3E) characterized by an inner annular wall located at an inner diameter, an outer annular wall located at an outer diameter, an upper surface (top of 42; Figures 3,4), and a lower surface (bottom of 44; Figures 3,4); an upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) coupled with the annular body (25+27; Figure 1-Applicant’s 340; Figure 3E) along the upper surface (top of 42; Figures 3,4) of the annular body (25+27; Figure 1-Applicant’s 340; Figure 3E) and defining an top surface of the gas distribution assembly (25+27+42-43; Figure 1-4), wherein the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) defines a plurality of first apertures (512 in 42; Figure 4), and wherein the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) defines a first recessed volume (422; Figure 4-assumed “first recessed volume”-Not shown by Applicants) within a surface of the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) and about the first apertures (512 in 42; Figure 4); an intermediate plate (43; Figures 3,4) coupled with the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) along the surface of the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) defining the first recessed volume (422; Figure 4-assumed “first recessed volume”-Not shown by Applicants), wherein the intermediate plate (43; Figures 3,4) defines a plurality of second apertures (512 in 43; Figure 4) and a plurality of third apertures (522 in 43; Figure 4), wherein the plurality of second apertures (512 in 43; Figure 4) are axially aligned with the plurality of first apertures (512 in 42; Figure 4), and wherein all third apertures (522 in 43; Figure 4) of the plurality of third apertures (522 in 43; Figure 4) are fluidly coupled with the first recessed volume (422; Figure 4-assumed “first recessed volume”-Not shown by Applicants); and a lower plate (44; Figures 3,4) contacting the intermediate plate (43; Figures 3,4), wherein the lower plate (44; Figures 3,4) defines a bottom surface of the gas distribution assembly (25+27+42-43; Figure 1-4), wherein the lower plate (44; Figures 3,4) defines a plurality of fourth apertures (512 in 44; Figure 4; 51b; Figure 7), a plurality of fifth apertures (522 in 44; Figure 4; 52b; Figure 7), and a plurality of sixth apertures (532 in 44; Figure 4; 53b; Figure 7), wherein the plurality of fourth apertures (512 in 44; Figure 4; 51b; Figure 7) are axially aligned with the plurality of first apertures (512 in 42; Figure 4) and the plurality of second apertures (512 in 43; Figure 4), wherein the plurality of fifth apertures (522 in 44; Figure 4; 52b; Figure 7) are axially aligned with the plurality of third apertures (522 in 43; Figure 4), and wherein the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E), the intermediate plate (43; Figures 3,4), and the lower plate (44; Figures 3,4) are coupled with one another such that the plurality of first apertures (512 in 42; Figure 4), the plurality of second apertures (512 in 43; Figure 4), and the plurality of fourth apertures (512 in 44; Figure 4; 51b; Figure 7) form a plurality of first fluid channels (512; Figure 4) extending vertically through the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E), the intermediate plate (43; Figures 3,4), and the lower plate (44; Figures 3,4), as claimed by claim 20
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, 8, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuda; Einosuke (US 20100272895 A1) in view of Tsuei; Lun et al. (US 6946033 B2). Tsuda teaches a gas distribution assembly (25+27+42-43; Figure 1-4), comprising: an annular body and defining a top surface of the gas distribution assembly (25+27+42-43; Figure 1-4), wherein the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) defines a plurality of first apertures (512 in 42; Figure 4), and wherein the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) defines a first recessed volume (422; Figure 4-Not shown by Applicants) within a surface of the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) and about the first apertures (512 in 42; Figure 4); an intermediate plate (43; Figures 3,4) coupled with the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) along the surface of the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) defining the first recessed volume (422; Figure 4-Not shown by Applicants), wherein the intermediate plate (43; Figures 3,4) couples with the upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) to isolate the first recessed volume (422; Figure 4-Not shown by Applicants) from the first apertures (512 in 42; Figure 4), wherein the intermediate plate (43; Figures 3,4) defines a plurality of second apertures (512 in 43; Figure 4) and a plurality of third apertures (522 in 43; Figure 4), wherein the plurality of second apertures (512 in 43; Figure 4) are axially aligned with the plurality of first apertures (512 in 42; Figure 4), and wherein all third apertures (522 in 43; Figure 4) of the plurality of third apertures (522 in 43; Figure 4) are fluidly coupled with the first recessed volume (422; Figure 4-Not shown by Applicants); and a lower plate (44; Figures 3,4) coupled with the annular body (25+27; Figure 1-Applicant’s 340; Figure 3E) and the intermediate plate (43; Figures 3,4) and contacting the intermediate plate (43; Figures 3,4), wherein the lower 
Further teaches:
The gas distribution assembly (25+27+42-43; Figure 1-4) of claim 2, wherein the plurality of third apertures (522 in 43; Figure 4) and the plurality of fifth apertures (522 in 44; Figure 4; 52b; Figure 7) form a plurality of second fluid channels (522; Figures 3,4) extending through the intermediate plate (43; Figures 3,4) and the lower plate (44; Figures 3,4), as claimed by claim 3
The gas distribution assembly (25+27+42-43; Figure 1-4) of claim 3, wherein the plurality of sixth apertures (532 in 44; Figure 4; 53b; Figure 7) form a plurality of third fluid 
The gas distribution assembly (25+27+42-43; Figure 1-4) of claim 4, wherein the plurality of first fluid channels (512; Figures 3,4), the plurality of second fluid channels (522; Figures 3,4), and the plurality of third fluid channels (532; Figures 3,4) are fluidly isolated from one another, as claimed by claim 5
The gas distribution assembly (25+27+42-43; Figure 1-4) of claim 2, wherein the intermediate plate (43; Figures 3,4) and the lower plate (44; Figures 3,4) define a second volume (43+44; Figure 4) between the intermediate plate (43; Figures 3,4) and the lower plate (44; Figures 3,4), as claimed by claim 8
The gas distribution assembly (25+27+42-43; Figure 1-4) of claim 8, wherein the plurality of sixth apertures (532 in 44; Figure 4; 53b; Figure 7) provide fluid access from the second volume (43+44; Figure 4), as claimed by claim 9
Tsuda does not teach Tsuda’s upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) coupled with the annular body (25+27; Figure 1-Applicant’s 340; Figure 3E) along the upper surface (top of 42; Figures 3,4) (assumed of the annular body (25+27; Figure 1-Applicant’s 340; Figure 3E)) – claim 2
Tsuei teaches a similar gas distribution system (Figures 4A-C) including Tsuei’s upper plate (11; Figures 4A-C) coupled with the annular body (36; Figure 4A-C) along the upper surface (top of 42; Figures 3,4) (assumed of the annular body (36; Figure 4A-C)) – claim 2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tsuda’s upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) coupled with Tsuda’s annular body (25+27; Figure 1-Applicant’s 340; Figure 3E) along Tsuda’s upper surface (top of 
Motivation for have Tsuda’s upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) coupled with Tsuda’s annular body (25+27; Figure 1-Applicant’s 340; Figure 3E) along Tsuda’s upper surface (top of 42; Figures 3,4) (assumed of the annular body (25+27; Figure 1-Applicant’s 340; Figure 3E)) as taught by Tsuei is for structural support as shown by Tsuei.
Motivation for Tsuda to make Tsuda’s “uppermost plate 41” and Tsuda’s upper plate (42; Figures 3,4-Applicant’s 320; Figure 3D,3E) a single piece is for simplifying manufacturing assembly. Further, it is established that the use of a one piece construction instead of interconnected components is obvious (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), MPEP 2144.04).
Claims 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuda; Einosuke (US 20100272895 A1) and Tsuei; Lun et al. (US 6946033 B2) in view of Choi; Soo Young et al. (US 20060228496 A1). Tsuda and Tsuei are discussed above. Tsuda and Tsuei do not teach:
The gas distribution assembly (25+27+42-43; Figure 1-4) of claim 2, wherein each aperture of the plurality of sixth apertures (532 in 44; Figure 4; 53b; Figure 7) comprise at least three sections of different shape or diameter, as claimed by claim 10
The gas distribution assembly (25+27+42-43; Figure 1-4) of claim 11, wherein each aperture of the plurality of sixth apertures (532 in 44; Figure 4; 53b; Figure 7) comprise at least three sections of different shape or diameter, as claimed by claim 12

It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tsuda to optimize Tsuda’s aperture size and/or distribution as taught by Choi.
Motivation for Tsuda to optimize Tsuda’s aperture size and/or distribution as taught by Choi is for processing uniformity as taught by Choi (throughout).

Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuda; Einosuke (US 20100272895 A1) in view of Tobe; Ryoki et al. (US 6080446 A). Tsuda is discussed above. Tsuda teaches angularly displaced apertures (Figure 7). However, Tsuda does not teach:
The gas distribution assembly (25+27+42-43; Figure 1-4) of claim 14, wherein the fifth apertures (522 in 44; Figure 4; 52b; Figure 7) are located around the fourth apertures (512 in 44; Figure 4; 51b; Figure 7) with centers of the fifth apertures (522 in 44; Figure 4; 52b; Figure 7) at about 90º intervals from one another about a center of the fourth apertures (512 in 44; Figure 4; 51b; Figure 7), and wherein the sixth apertures (532 in 44; Figure 4; 53b; Figure 7) are located around the fourth apertures (512 in 44; Figure 4; 51b; Figure 7) with centers of the sixth apertures (532 in 44; Figure 4; 53b; Figure 7) at about 90º intervals from one another about the center of the fourth apertures (512 in 44; Figure 4; 51b; Figure 7) and offset from the fifth apertures (522 in 44; Figure 4; 52b; Figure 7) by about 45º, as claimed by claim 15
The gas distribution assembly (25+27+42-43; Figure 1-4) of claim 14, wherein the fifth apertures (522 in 44; Figure 4; 52b; Figure 7) are located around the fourth apertures (512 
Tobe also teaches a wafer processing apparatus (Figure 1) with a gas distribution plate (54; Figure 1,2) with angularly displaced apertures.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Tsuda to optimize Tsuda’s aperture distribution as taught by Tobe.
Motivation for Tsuda to optimize Tsuda’s aperture distribution as taught by Tobe is for processing uniformity as taught by Tobe (throughout).
Response to Arguments
Applicant's arguments filed April 16, 2021 have been fully considered but they are not persuasive.
Applicant states:
“
Independent claims 2, 11, and 20 recite in part that the upper plate defines a top surface of the gas distribution assembly, and that the lower plate defines a bottom surface of the gas distribution assembly. Applicants submit that the cited documents fail to teach or suggest configurations having the claimed characteristics, and that the independent claims are therefore believed allowable over the documents as presently cited.
“
In response, the Examiner notes the new grounds of rejection as necessiated by Applicant’s amendment. See above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The 
	/Rudy Zervigon/  Primary Examiner, Art Unit 1716